future consideration). Therefore, we

                            ORDER this appeal DISMISSED


                                           /4s--   1-A     J.
                                        Hardesty



                Douglas


                cc: Hon. Stefany Miley, District Judge
                     Terrence M. Jackson
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A